Citation Nr: 1143803	
Decision Date: 11/30/11    Archive Date: 12/06/11

DOCKET NO.  03-11 924A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a low back disorder.  

(The matter of whether there was clear and unmistakable error (CUE) in an October 15, 2008 Board decision that denied service connection for residuals of hepatitis C, bilateral hearing loss, tinnitus, and posttraumatic stress disorder (PTSD) is addressed in a separately docketed Board decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant had active service from June 1968 to July 1969. 

This matter initially came before the Board of Veterans' Appeals, hereinafter the Board, on appeal from a November 2001 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.   The Board would note that when the claim was originally appealed, the issues then on appeal were as follows:

1.  Whether new and material evidence has been submitted sufficient to reopen the appellant's claim for entitlement to service connection for posttraumatic stress disorder (PTSD), and if so, whether service connection may be granted. 

2.  Entitlement to service connection for hepatitis C. 

3.  Entitlement to service connection for bilateral hearing loss. 

4.  Entitlement to service connection for tinnitus. 

5.  Whether new and material evidence has been submitted sufficient to reopen the appellant's claim for entitlement to service connection for a low back disorder, and if so, whether service connection may be granted.

In May 2004, the appellant testified at a hearing at the RO before the undersigned Acting Veterans Law Judge (AVLJ).  A transcript of that hearing has been associated with the claims folder. 

As part of a December 2004 Decision signed by the undersigned AVLJ, the issues concerning a low back disorder and PTSD, previously having been finally denied, were reopened.  As such, the Board restyled the issues after that action as entitlement to service connection for PTSD and for a low back disorder.  The reopened claims, and those for service connection for hepatitis C, bilateral hearing loss, and tinnitus, were remanded to the RO for further development at that time. 

The claim was subsequently returned to the Board for review.  In October 2008, the Board issued another Decision/Remand; in that action, the Board denied entitlement to service connection for PTSD, hepatitis C, bilateral hearing loss, and tinnitus.  The remaining issue, that involving the lower back, was remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  The purpose of the remand was to obtain additional medical evidence concerning the etiology of the appellant's claimed back disorder.  The information was obtained and the remaining issue was returned to the Board for review.  

Upon reviewing the claims folder, the Board referred the matter to the Veterans Health Administration (VHA) for an advisory opinion concerning the appellant's lower back disability.  See 38 U.S.C.A. § 7109(a) (West 2002) and 38 C.F.R. § 20.901 (2011).  See generally Wray v. Brown, 7 Vet. App. 488, 493 (1995).  This occurred in December 2010.  The advisory opinion was obtained in January 2011, and has been included in the claims folder for review.  It is noted that the appellant, along with his representative, were given the opportunity to provide any comments with respect to the opinion, and those comments have also been included in the claims folder for review.

The Board observes that in May 2003 the Veteran raised a claim for service connection for "neck injuries."  As this issue has yet to be developed for appellate review it is referred to the RO for initial development and adjudication.

The issue of entitlement to service connection for the residuals of "neck injuries" has been raised by the record, but it has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over the issue, and it is referred to the AOJ for appropriate action.   Additionally, the appellant, through his submissions to the Board concerning the separately docketed claim involving CUE error in the October 15, 2008 Board decision, has proffered new evidence concerning his previously decided claims involving PTSD, bilateral hearing loss, the residuals of hepatitis C, and tinnitus.  These four new and material issue claims have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over these issues either, and they are referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACTS

1.  The appellant now suffers from a low back disability variously diagnosed as spondylolysis, degenerative joint disease, and/or degenerative disc disease.  

2.  A preponderance of the evidence of record is against a finding that a back disorder had its onset during the Veteran's active military service.


CONCLUSION OF LAW

A low back disability was not incurred in, or aggravated by, active military service and may not be presumed to have been incurred as a result of the appellant's military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant has come before the VA asking that service connection be granted for a lower back disability.  He has averred that he injured his back while in boot camp and that he has continued to suffer from pain and discomfort in the back since that time.  To support his claim, he has testified before the Board, he has provided written statements, and he has submitted private hypotheses, all to support his claim for benefits.  The RO has denied his claim and he has appealed to the Board for review.  

Initially, the Board has thoroughly reviewed all the evidence in the service member's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the service member or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The service member should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant). 

Also, the Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006). 

VA satisfied its duty to notify the appellant by means of letters sent to him in June 2001 and March 2005.  These letters informed the appellant of the type information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  VA has fulfilled its duty to assist the claimant in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, and while the appellant was so advised in March 2005, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.  A May 2006 supplemental statement of the case (SSOC) provided notice of the type of evidence necessary to establish disability ratings and effective dates.  The claim was readjudicated in the May 2006 SSOC.  Additionally, the claim was once again adjudicated in February 2009 after additional evidence had been obtained and included in the claims folder.  An SSOC annotating this readjudication was forwarded to the appellant and his representative.  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that a statement of the case (SOC) or supplemental statement of the case (SSOC) can constitute a "readjudication decision" that complies with all applicable due process and notification requirements if adequate VCAA notice is provided prior to the SOC or SSOC.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2006) (Mayfield III).  As a matter of law, the provision of adequate VCAA notice prior to a readjudication "cures" any timing problem associated with inadequate notice or the lack of notice prior to an initial adjudication.  See Mayfield III, (citing Mayfield v. Nicholson, 444 F.3d at 1328, 1333-34). 

In any event, the Board finds that any deficiency in the notice to the claimant or the timing of these notices is harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding that the Board erred by relying on various post-decisional documents to conclude that adequate 38 U.S.C.A. § 5103(a) notice had been provided to the claimant, the United States Court of Appeals for Veterans Claims, hereinafter the Court, found that the evidence showed that the claimant was afforded a meaningful opportunity to participate in the adjudication of the claim and found that the error was harmless, as the Board has done in this case.) 

The Federal Circuit Court and the Court have since further clarified that the VA can provide additional necessary notice subsequent to the initial AOJ adjudication, and then go back and readjudicate the claim, such that the essential fairness of the adjudication - as a whole, is unaffected because the appellant is still provided a meaningful opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (where the Federal Circuit Court held that a SOC or supplemental SOC (SSOC) can constitute a "readjudication decision" that complies with all applicable due process and notification requirements if adequate VCAA notice is provided prior to the SOC or SSOC).  As a matter of law, the provision of adequate VCAA notice prior to a readjudication "cures" any timing problem associated with inadequate notice or the lack of notice prior to an initial adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

If any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the claimant over the course of this appeal, the claimant clearly has actual knowledge of the evidence the claimant is required to submit in this case; and (2) based on the claimant's contentions as well as the communications provided to the claimant by VA, it is reasonable to expect that the claimant understands what was needed to prevail.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).  

In March 2006, the Court issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) appellant status; 2) existence of a disability; (3) a connection between the appellant's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service- connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Further, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.  

In the present appeal, the appellant was provided with Dingess notice via the SSOC that was issued in February 2009 by the AMC.  Because this notice was provided, the Board finds no prejudice to the appellant in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the appellant has been prejudiced thereby). 

In Bryant v. Shinseki, 23 Vet App 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) (2009) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the Acting Veterans Law Judge outlined the issue on appeal and suggested that any evidence tending to show that pertinent disability was related to active duty or a service-connected disability would be helpful in establishing the claim.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2); they have not identified any prejudice in the conduct of the Board hearing.

Additionally, VA has a duty to obtain a medical examination or opinion when such examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d).  Such examinations have been performed over the long course of this appeal and the results from those examinations have been included in the claims folder for review.  Moreover, and as noted above, the Board forwarded the complete claims folder to the VHA for the purpose of obtaining an opinion concerning the etiology of the appellant's current lower back disability.  The opinion involved a review of the claims folder and the appellant's available service medical treatment records.  The opinion that was provided in January 2011 was supported by sufficient rationale.  Therefore, the Board finds that the VHA opinion is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Given the foregoing, the Board finds that the VA has substantially complied with the duty to obtain the requisite medical information necessary to make a decision on the appellant's claim. 

Moreover, the appellant was given the opportunity to present evidence and testimony before the Board.  The appellant availed himself of this opportunity and provided testimony before the undersigned Acting Veterans Law Judge.  During that hearing, the appellant described the purported injury to the back he incurred while in service and also discussed the symptoms he now suffers therefrom that he attributes to his service.  He also provided argument concerning his claim now before the Board.  Additionally, the appellant was given notice that the VA would help him obtain evidence but that it was up to the appellant to inform the VA of that evidence.  During the course of this appeal, the appellant has proffered documents and statements in support of his claim.  It seems clear that the VA has given the appellant every opportunity to express his opinions with respect to the issue now before the Board and the VA has obtained all known documents that would substantiate the appellant's assertions. 

Upon reviewing the development since the Board's remand of October 2008, the Board finds there has been substantial compliance with its remand instructions with respect to the appellant's lower back disability claim.  The Board notes that the Court has noted that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-7 (1999) (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination "more than substantially complied with the Board's remand order").  The AMC was tasked by the Board to obtain additional medical evidence with respect to the appellant's claimed lower back disability, and it has done so.  Specifically, the AMC was asked to obtain an examination of the appellant along with an opinion concerning the etiology of any current back disability.  The results of that request have been included in the claims folder for review.  The December 2008 VA examination Addendum results were returned to the AMC which, in turn, issued a Supplemental Statement of the Case (SSOC) in response to the information obtained.  Based on the foregoing, the Board finds that the AMC substantially complied with the mandates of the Board's most recent remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (finding that a remand by the Board confers on the appellant the right to compliance with the remand orders).  Thus, the Board will proceed to review and decide the claim based on the evidence that is of record. 

Accordingly, the Board finds that the essential fairness was maintained in this case as the claimant has demonstrated actual knowledge of the evidence, which was needed to establish the claim, and since VA has obtained all relevant evidence.  The claimant demonstrated an understanding of the evidence required to substantiate the claim.  In sum, the claimant was provided the information necessary such that any defective predecisional notice error was rendered non-prejudicial in terms of the essential fairness of the adjudication.  Thus, the Board finds that although there may be a VCAA deficiency, the evidence of record is sufficient to rebut this presumption of prejudice as the record shows that this error was not prejudicial to the claimant and the essential fairness of the adjudication process in this case was preserved. 

As there is no indication that any failure on the part of VA to provide additional notice of assistance reasonably affects the outcome of this case, the Board finds that such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  As such, the appellant's procedural rights have not been abridged, and the Board will proceed with appellate review.  Bernard v. Brown, 4 Vet. App. 384, 393 (1993). 

Under 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303, a veteran is entitled to disability compensation for disability resulting from personal injury or disease incurred in or aggravated by active military service.  In addition, the law provides that, where a veteran served ninety days or more of active military service, and certain specified neurologic disorders become manifest to a degree of 10 percent within one year from the date of termination of such active service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable evidence, that there were characteristic manifestations of the disease to the required degree.  Id. 

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b). 

Service connection may also be granted for disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2011).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310; see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).  In addition, when aggravation of a non-service-connected condition is proximately due to or the result of a service-connected disability, the veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

"[I]n order to establish service connection or service-connected aggravation for a present disability the veteran must show: (1) the existence of a present disability; (2) in- service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F. 3d 1163, 1166-67 (Fed. Cir 2004). 

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009.  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Charles v. Principi, 16 Vet. App 370, 374 (2002). 

However, although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as shortness of breath or loss of sense of smell, the Veteran is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

The Veteran served on active duty from June 1968 to July 1969.  Prior to entering onto active duty, he underwent a pre-induction physical.  This was accomplished in May 1968.  The pre-induction physical examination was negative for findings of a low back condition and lumbosacral spine x-ray films were not taken at that time.  On June 6th and 7th, 1968, the appellant sought treatment for low back pain and gave a prior history of back trouble that was treated by civilian physicians.  The physical examinations conducted in June 1968 were normal except for paravertebral spasm, pain on straight leg raising to 90 degrees, and increased lordosis.  X-ray films accomplished on June 6, 1968, revealed two defects - pectus excavatum and lordosis. 

Early March 1969 orthopedic clinic records indicate that the Veteran reported low back pain with heavy lifting or running, and occasional aching pain in the right leg.  He related onset to a high school football injury when he fell over backwards, but noted that the injury had not required a physician's care.  The physical examination was completely negative except for pain on straight leg raising to 90 degrees.  Results of x-ray films taken at the time were reported to show spondylolysis at L5 that existed prior to service. 

When evaluated by orthopedic services at the end of March 1969, the Veteran reported that he first developed back pain after being tackled on a football field in high school but had no more symptoms until he fell off a rope in boot camp.  On Roentgen examination, he was found to have bilateral defects at the L5-S1 pars interarticularis.  His low back pain was thought consistent with spondylolysis in the lumbosacral spine that existed prior to service and was not aggravated by service.  The July 1969 physical examination on separation stated "spondyloytheisie L-5."

The post service evidence before the Board on appeal contains conflicting medical opinions.  During a VA examination in January 1970, the Veteran reported falling some twenty feet onto his back during a rope climb exercise in service.  X-ray films showed very minimal spondylolisthesis at the lumbosacral junction and probable fusion defects in the neural arch of L5.  

In a March 1970 statement, Dr. Macd. said that when he examined the Veteran for a football physical in August 1967, the examination was negative.

A VA physician, in January 1971, reviewed the x-ray films from 1968, 1969, and 1970, and opined that all the films demonstrated spondylolisthesis.

Then, in August 1977, the Veteran was injured in a work-related logging accident.  Accounts of the injury have varied, but the Veteran was reportedly struck in the lower back by a cable carrying several logs and thrown some distance.  He sustained injuries to his lumbosacral and cervical spine, and both knees.  

Two letters dated in March 1978 and August 1978, from Drs. C. and M. (private physicians who treated the Veteran following the 1977 accident), respectively, indicate that the Veteran's back discomfort and current condition were related to his 1977 industrial injury.  They did not attribute the appellant's then back discomfort and condition with the appellant's military service or any incident therein.  But, a June 1978 letter and initial report of injury form completed by Dr. L., a chiropractor, reflects general clinical findings of pain, limited motion and tightness in the lumbosacral spine.  X-rays were reported to show spondylolysis of the pars interarticularis bilaterally of L5 and severe disc degeneration of disc space L4-L5 with retrolisthesis noted of L4 over L5.  Dr. L. diagnosed chronic lumbar sprain with intervertebral disc syndrome of L4-L5; L5 bilateral spondylolysis; and sciatic radiculitis, left.  In his letter, Dr. L. stated that, while the spondylolysis of L5 was a definite factor in the Veteran's case, he did not feel that it was significant at that time and/or was related to the initial injury in August 1977.  

A private independent medical consultation by a panel of two orthopedic surgeons and a neurologist was performed in September 1978, in connection with the Veteran's Workers' Compensation claim included diagnoses of Grade I spondylolisthesis L5-S1, contusion and sprain of the lumbar spine by history and a conversion type functional overlay.  X-rays with six views of the lumbosacral spine revealed bilateral pedicle defect and spondylolisthesis at L5-S1.

X-rays taken in November 1978 showed bilateral spondylolysis suspected with no definite evidence of spondylolisthesis.

On a January 1992 application for disability benefits, the Veteran reported that he worked in construction as a laborer from 1971 to 1977; at a logging company setting homes, from February to August 1977; and as a laborer from 1981 to 1988.  He worked as a carpenter at a logging company from October to November 1988.  He indicated on the application that these positions involved lifting and carrying logs, cable, tools and wood.  The heaviest weight lifted was over 100 pounds and he frequently lifted or carried items over 50 pounds.  In the remarks section, the Veteran said that he was severely injured in the Marines, both mentally and physically; was unable to work continuously since 1977, and was unable to work at all since November 1988 due to the injuries he had received over his lifetime.  

A July 1992 VA examiner diagnosed the Veteran with degenerative arthritis of the lumbosacral spine.  At a special neurological examination that month, the Veteran related his low back pain to the 1968 injury, and stated that he had never been pain-free afterwards.  The clinical impression was that there was no convincing evidence of a discrete root lesion in the lumbar area.  X-ray films of the lumbosacral segment of the spine revealed no evidence of acute bony injury; no fracture or spondylolisthesis was identified.  The impression was "mild degenerative changes most prominently hypertrophic bony formation in the region of the posterior elements of L5."

In September 2001, a VA examiner diagnosed degenerative disk disease and degenerative arthritis of the lumbosacral spine.  

However, a May 2004 opinion from, Dr. J., one of the Veteran's private physicians, is to the effect that "it is likely as not" that the Veteran's chronic back pain was due to the incident that occurred during basic training.  Although, another treating physician, Dr. E., stated in May 2004, that "it is more likely than not that [the Veteran's] fall from a training obstacle [in June 1968] aggravated his previously asymptomatic spondylolisthesis."  

The Veteran underwent a VA examination on December 13, 2005, but the examiner did not review the Veteran's medical records at the time.  The VA examiner diagnosed "osteoarthritis with degenerative disc disease lumbar spine, due to bilateral spondylolysis L5 with spondylolisthesis of L5 on S1."  He also indicated that the Waddell's and heel tap tests were positive, indicating some exaggeration of symptoms.  

Then, in a December 19, 2005 Addendum, the recent VA examiner said that he had since reviewed the Veteran's medical records and opined that the Veteran had a congenital pars interarticularis defect at L5 bilaterally that was mildly aggravated in service due to the fall in 1968.  He further opined that this congenital disorder was aggravated by service, but the exact degree of aggravation could not be quantified without resorting to speculation.  The examiner said that the fall only temporarily aggravated the congenital back condition, but that the Veteran's back really became symptomatic after the August 1977 work-related injury.  

However, in a subsequent amended opinion dated in December 2008, that same VA examiner stated that he had reviewed the claims file again it its entirety.  The VA physician said that he erred in his December 2005 report and explained that his statement that "spondylolysis was a congenital condition" was not entirely correct.  This VA examiner now opined that it was "less likely" that any (low back) disability occurred prior to June 1968.  The VA examiner believed the statements from the Veteran's physicians that he was not treated for lower back pain prior to service and also pointed out that a buddy statement in the file supported the Veteran's claimed in-service fall during basic training.  In the VA examiner's opinion, "it was at least as likely as not that the actual pars fracture occurred as a result of this fall.  

As to the severity of the Veteran's low back problem post-service, the VA examiner reasoned that "it could not have been much," since the Veteran was employed as a logger which clearly involved heavy physical labor and exertion and could not be performed by anyone with a symptomatic low back condition.  The VA examiner opined that the etiology of the current condition (spondylolysis bilaterally at L5) was "at least as likely as not the fall from the rope in service, but the major exacerbation occurred when the Veteran was re-injured in the logging accident in August 1977." 

Following a review of the above noted medical evidence, the Board determined that another medical opinion needed to be obtained in order to clear up any ambiguity contained in the medical record.  Hence, the claim was forwarded to the VHA and it was requested that an orthopedist review the appellant's claims folder and offer an opinion concerning the etiology of any current disability of the appellant located at the lumbar segment of the spine.  Such a report was prepared in January 2011 by an orthopedic surgeon in the South Texas Veterans Health Care System, and has been included in the claims folder for review.  A review of that report reveals that the physician reviewed the appellant's complete claims folder which included all of the above noted medical documents.  Upon completion of the review, the reviewer provided an in-depth analysis of the appellant's actual disability of the lumbar segment of the spine, i.e., spondylolysis.  More specifically, the doctor diagnosed the appellant with the following:  L5 spondylolysis, L5-S1 grade 1 spondylolisthesis, and multilevel degenerative discs and facet hypertrophy (degenerative joint disease).  

The VHA medical specialist further opined that the appellant's spondylolysis was not congenital but that it occurred prior to the appellant joining the Marine Corps.  According to the VHA physician, the degenerative conditions from which the appellant currently suffers therefrom are not related to the spondylolysis and instead, are age related.  It was further noted that the pre-existing service condition did not cause or predispose the appellant to develop the current back problems.  The VHA orthopedic surgeon further concluded that the pre-existing spondylolysis was not aggravated by the appellant's military service and that the current disability, not to include spondylolysis, was not caused by or the result of the appellant's military service.  This VA physician then went on to address the various doctors' evaluations, discussed above.  In essence, the reviewer noted the inconsistencies in any of the previous diagnoses and then again concluded that the appellant's current back disability was not caused by or the result of military service.  He also averred that the pre-existing back condition was not aggravated or made worse by the appellant's military service.  

Where a medical expert has fairly considered all the evidence, his opinion may be accepted as an adequate statement of the reasons and bases for a decision when the Board adopts such an opinion.  Wray v. Brown, 7 Vet. App. at 493.  The Board does, in fact, adopt the VHA specialist's opinion on which it bases its determination that service connection for a back disorder is not warranted. 

Since the VHA physician's opinion was based on a review of the pertinent medical history, and was supported by sound rationale, it provides compelling evidence against the appellant's claim.  The Board emphasizes that the VHA medical expert provided a valid medical analysis to the significant facts of this case in reaching his conclusion.  In other words, the VHA physician did not only provide data and conclusions, but also provided a clear and reasoned analysis that the Court has held is where most of the probative value of a medical opinion comes is derived.  See Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008); see also Wray v. Brown, 7 Vet. App. at 493. 

As reported previously, the appellant has continued to assert during the course of this appeal that he now suffers from a disability of the lower back that is attributable to his military service.  Unfortunately, with his statements, he has not provided any detailed medical evidence that would corroborate his assertions.  Moreover, he has not submitted any additional medical evidence that would rebut the statements made by the VA doctors.  

The Board must weigh the credibility and probative value of any available medical opinions, and in so doing, the Board may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)); see also Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (it is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons and bases for doing so).  The Board must account for the evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  In determining the weight assigned to this evidence, the Board also looks at factors such as the health care provider's knowledge and skill in analyzing the medical data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993). 

In Nieves-Rodriguez v. Peake, 22 Vet. App. at 295, the Court held that a claims file review, as it pertains to obtaining an overview of a service member's medical history, is not a requirement for private medical opinions.  A review of the claims file by a VA examiner, without more, does not automatically render the VA examiner's opinion competent or persuasive since the claims file is a tool to assist in familiarity for the physician with the claims file, and conversely a private medical opinion may not be discounted solely because the opining clinician did not review the claims file as there are other means by which a physician can become aware of critical medical facts, such as a history of treating the service member for an extended period of time and/or reviewing pertinent medical literature.  The relevant focus is not on whether the clinician had access to the claims file, but instead on whether the clinician was "informed of the relevant facts" in rendering a medical opinion.  Thus, when VA refers to facts obtained from review of the claims file as a basis for crediting one expert opinion over another, it is incumbent upon VA to point out those facts and explain why they were necessary or important in forming the appropriate medical judgment.  Certainly, the particular medical information contained in a claims file may have significance to the process of formulating a medically valid and well-reasoned opinion.  The Court further held that a medical opinion that contains only data and conclusions is not entitled to any weight and a review of the claims file cannot compensate for lack of the reasoned analysis required in a medical opinion, which is where most of the probative value of a medical opinion comes is derived.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  In sum, in Nieves-Rodriguez, the Court indicated that it is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion. 

In this instance, there are the two VA medical examiners that provided negative opinions concerning the etiology of the appellant's current back disorder and there are two private hypotheses concerning the etiology of the disability, from Drs. J. and E. in May 2004.  A review of these private medical examiners' assessments reveals that both examiners depended upon the statement made by the appellant concerning the purported injury.  They did not have the appellant's complete claims folder before them when they were making their judgments.  More importantly, their reports consisted merely of an opinion and did not fully discuss the appellant's medical history, the type of disability from which he was suffering therefrom, or how different disorders progress in severity over time.  In other words, the information and discussion that is missing from the private examiners' opinions are fully contained in the VA examiners reports and evaluations.  

Additionally, with respect to the VA doctors, they both reviewed the complete claims folder including the statements provided by the service member.  In providing their final opinions, the medical doctors were not equivocal, vague, or ambiguous with their opinion that the appellant's current low back disability was not the result of his military service or any incidents therein.  In other words, the VA doctors reviewed in detail the pertinent medical records, discussed the salient facts, and provided complete rationale for all conclusions presented, as noted in the discussion above. 

In evaluating the ultimate merit of this claim, the Board ascribes the greatest probative value to the medical opinion provided by the VHA physician who provided the written opinion in January 2011.  This medical specialist, who is an orthopedic surgeon, had the opportunity to review all the Veteran's medical records regarding the diagnosis of spondylolysis.  The medical specialist provided a lengthy explanation of the disorder, that he said was a lytic stress fracture, not an acute injury, that does not heal.  The VHA orthopedic surgeon diagnosed the appellant with L5 spondylolysis, L5-S1 grade 1 spondylolisthesis, and multilevel degenerative discs and facet hypertrophy (degenerative joint disease).  According to this medical specialist, the appellant's spondylolysis was not congenital but it occurred prior to the appellant joining the Marine Corps.  The physician said that the degenerative conditions from which the appellant currently suffers therefrom are not related to the spondylolysis and instead, are age related.  It was further noted that the pre-existing service condition did not cause or predispose the appellant to develop the current back problems.  The VHA orthopedic surgeon further concluded that the pre-existing spondylolysis was not aggravated by the appellant's military service and that the current disability, not to include spondylolysis, was not caused by or the result of the appellant's military service.  He also averred that the pre-existing back condition was not aggravated or made worse by the appellant's military service.  

Accordingly, the Board attaches the most significant probative value to the VA opinions as they appear to be well reasoned, detailed, consistent with other evidence of record, and included an access to the accurate background of the service member.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion.). 

The Board is persuaded that the VHA examiner's opinion is most persuasive in that this physician, with expertise in orthopedic surgery, reviewed all the Veteran's medical records and provided a rationale for his opinion.  See Prejean v. West, Wray v. Brown, supra.

Thus, the opinions of Drs. E. and J. are accorded less weight than that of the VHA examiner.  Accordingly, the preponderance of the evidence of record is against the claim of entitlement to service connection for a back disorder.  In short, a clear preponderance of the evidence is against a finding that the Veteran's back disorder was present during or otherwise related to active military service.

With respect to the appellant's claim and the statements made by him concerning the etiology of his current disorder, the Board would point out that he has merely made the statements in support of his claim.  There has not been a discussion of the salient facts nor has there been provided any type of rationale that would corroborate any of the appellant's conclusions.  The Board finds that the generalized statements provided by the appellant are too general in nature to provide, alone, the necessary evidence to show that the appellant now has a diagnosed condition that resulted from his military service or any incidents therein.  See Sacks v. West, 11 Vet. App. 314, 316-17 (1998). 

The Board would further address the statements made by the appellant.  The Federal Circuit has held that lay evidence is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d at 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements. 

The Board does not doubt the credibility of the appellant in reporting that he now suffers from a lower back disability that was caused by or the result of his military service or that somehow service aggravated a pre-existing condition.  However, the matter at hand involves complex medical assessments that require medical expertise.  See Jandreau.  The appellant is not competent to provide more than simple medical observations.  He is not competent to provide complex medical opinions regarding the etiology of the claimed disorder.  See Barr.  Thus, the lay assertions are not competent or sufficient. 

A layperson is generally not deemed competent to opine on a matter that requires medical knowledge, such as the question of whether a current disability has been incurred in active service or caused or aggravated by another disability.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  While the Veteran is competent to report what comes to him through his senses, he does not have medical expertise.  See Layno v. Brown, 6 Vet. App. at 465.  And although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as shortness of breath or varicose veins, he is not competent to provide evidence as to more complex medical questions, as is the case here.  See Woehlaert v. Nicholson, 21 Vet. App. at 456. 

In determining whether service connection is warranted, the VA must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case service connection must be denied.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, competent and probative medical evidence that relates the appellant's current back disability with the appellant's military service or any incident therein has not been presented.  

The evidence in this case is not so evenly balanced as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The preponderance of the evidence of record is against the Veteran's claim for service connection for peripheral neuropathy, and his claim must be denied. 



ORDER

Service connection for a low back disorder is denied.  



____________________________________________
D.J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


